Name: Commission Regulation (EC) NoÃ 758/2007 of 29 June 2007 amending Regulation (EEC) NoÃ 3149/92 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community
 Type: Regulation
 Subject Matter: foodstuff;  economic policy;  social protection;  European construction;  trade policy;  cooperation policy
 Date Published: nan

 30.6.2007 EN Official Journal of the European Union L 172/47 COMMISSION REGULATION (EC) No 758/2007 of 29 June 2007 amending Regulation (EEC) No 3149/92 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organisations for distribution to the most deprived persons in the Community (1), and in particular Article 6 thereof, Whereas: (1) The second subparagraph of Article 3(2) of Commission Regulation (EEC) No 3149/92 (2) provides that 70 % of the products allocated to a Member State must be withdrawn from stock before 1 July in the year of implementation of the plan. Given the late participation of Romania in the 2007 annual plan as a result of the date of its accession to the Community, for that Member State there should be a derogation from that requirement as regards the 2007 plan. (2) Regulation (EEC) No 3149/92 should be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 In Article 3(2) of Regulation (EEC) No 3149/92, the second subparagraph is replaced by the following: 70 % of the quantities referred to in Article 2(3)(1)(b) must be withdrawn from stock before 1 July in the year of plan implementation. However, this requirement shall not apply to allocations of 500 tonnes or less. Nor shall this requirement apply to products allocated to Romania under the 2007 annual plan. Any quantities that have not been withdrawn from intervention stocks by 30 September in the year of plan implementation shall no longer be allocated to the Member State to which they were assigned under the plan in question. Article 2 This Regulation shall enter into force on 30 June 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 352, 15.12.1987, p. 1. Regulation as last amended by Regulation (EC) No 2535/95 (OJ L 260, 31.10.1995, p. 3). (2) OJ L 313, 30.10.1992, p. 50. Regulation as last amended by Regulation (EC) No 725/2007 (OJ L 165, 27.6.2007, p. 4).